DIRECT DIAL
212-735-2100
DIRECT FAX
917-777-2100

EMAIL ADDRESS

Case 1:19-cr-O0460-KMW Document 29 Filed 10/21/19 Page 1 of 1

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

FOUR TIMES SQUARE
FIRM/AFFILIATE OFFICES
NEW YORK 10036-6522 aOaToN

— CHICAGO

TEL: (212) 735-3000 HOUSTON
LOS ANGELES

FAX: (212) 735-2000 PALO ALTO

www.skadden.com WANILMINGTON

BEIJING
BRUSSELS
FRANKFURT
HONG KONG

DAVID. MEISTER@SKADDEN.COM LONDON

MOSCOW
MUNICH
PARIS
SAO PAULO
SEOUL
SHANGHAI
SINGAPORE
TOKYO
TORONTO

October 21, 2019
Via ECF

Hon. Kimba M. Wood

United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, NY 10007

RE: United States v. Todd Kozel, 19 Cr. 460 (KMW)

Dear Judge Wood:

We write to respectfully request the Court’s leave to withdraw as counsel to Todd
Kozel, with his consent. As the Court is aware, Mr. Kozel has retained new counsel,
Kendall Coffey of Coffey Burlington, P.L., who has moved the Court for leave to appear pro
hae vice. We are in touch with Mr. Coffey for transition purposes and understand that he
will handle all aspects of the representation going forward.

Respectfully submitted,

¢
Dravid. Meine fda
David Meister
Jocelyn E. Strauber
Daniel Merzel
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Four Times Square
New York, NY 10036

cc (by e-mail): Mr. Louis Pellegrino

Assistant U.S. Attorney

Mr. Kendall Coffey
Coffey Burlington, P.L.
